4/2/2020                                   Case.net:
              Case: 4:20-cv-00470-RLW Doc. #: 1-1 2022-CC00307 - Docket Entries
                                                     Filed: 04/02/20     Page: 1 of 43 PageID #: 7



                                                                                               Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |    Help      |   Contact Us    |   Print                           GrantedPublicAccess        Logoff KATRINAMORGAN

                   2022-CC00307 - TIERRA JACKSON V OPEN SKY EDUCATION INC (E-CASE)


                                      This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                                Display Options:
                                                                Descending                                                          All Entries
 Click here to Respond to Selected Documents
                                                                                                 Ascending


  03/04/2020            Other Proposed Document Filed
                        Plaintiff Tierra Jacksons Amended Petition For Race and Pregnancy Discrimination Under the Missouri
                        Human Right Act; Request for Appointment of Process Server; Exhibit 1 - Charge of Discrimination;
                        Exhibit 2 - Charge of Discrimination; Exhibit 3 - Notice of Right to Sue.
                           Filed By: PETER JOSEPH DUNNE
                           On Behalf Of: TIERRA JACKSON

  02/19/2020            Jury Trial Scheduled
                            Scheduled For: 08/10/2020; 9:00 AM ; REX M BURLISON; City of St. Louis

  02/13/2020            Summons Issued-Circuit
                        Document ID: 20-SMCC-851, for OPEN SKY EDUCATION, INC.

  02/11/2020            Motion Special Process Server
                        Plaintiffs Request for Appointment of Process Server.

  02/10/2020            Filing Info Sheet eFiling
                            Filed By: PETER JOSEPH DUNNE
                        Pet Filed in Circuit Ct
                        Plaintiff Tierra Jacksons Petition For Race and Pregnancy Discrimination Under the Missouri Human
                        Right Act;
                           Filed By: PETER JOSEPH DUNNE
                           On Behalf Of: TIERRA JACKSON
                        Judge Assigned
 Case.net Version 5.14.0.17                                            Return to Top of Page                                         Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                     EXHIBIT A                1/1
                                                                                                    Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
                                                                               2022-CC00307
     Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 2 of 43 PageID #: 8




                     IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

TIERRA JACKSON,

        Plaintiff,
                                                  Cause No:
vs.
                                                  Division
OPEN SKY EDUCATION D/B/A EAGLE
COLLEGE PREPARATORY
ELEMENTARY SCHOOLS,

        Defendant.


              PLAINTIFF TIERRA JACKSON'S PETITION
            FOR RACE AND PREGNANCYDISCRIMINATION
             UNDER THE MISSOURIHUMAN RIGHTS ACT

        COMES NOW Plaintiff Tierra Jackson (hereafter "Jackson") and for her cause of action

alleging racial and sex discrimination against Defendant Open Sky Education d/b/a Eagle

College Preparatory Schools (hereafter "Defendant"), states as follows:

                          ALLEGATIONS COMMON TO ALL COUNTS


1.      At all times herein mentioned, Jackson resides in St. Louis County, State of Missouri.

2.      At all times herein mentioned, Defendant is a non-profit organization headquartered in

        Waukesha, Wisconsin.

3.      Defendant conducts extensive business in and maintains extensive contacts in the State of

        Missouri. Defendant maintains and operates four schools in the City of St. Louis.

4.      Defendant hired Jackson as a "Dean of Students" at the "Eagle Gravois Park" (hereafter

        "Gravois Park") school located on 3630 Ohio Avenue, St. Louis, MO 63118 in June,

        2018.



{02306372.DOCX;1)
                                                                                                        Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
     Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 3 of 43 PageID #: 9




5.      Jackson is African-American.

6.      Jackson was pregnant throughout the first half of her term of employment with Open

        Sky, and gave birth to her baby son on January 9,2019.

7.      Jackson went on maternity leave between January 9, 2019 and March 6, 2019; and

         Jackson returned to work at Gravois Park on March 7, 2019.

8.       Jackson timely filed her first Charge of Discrimination based on race and pregnancy

         discrimination on July 3, 2019. Jackson's first Charge of Discrimination is incorporated

         herein. See Plaintiffs Exhibit 1.

9.       Jackson timely filed an Amended Charge of Discrimination on September 16, 2019.

         Jackson's Amended Charge of Discrimination is incorporated herein. See Plaintiffs

         Exhibit 2.

10.      Jackson received a letter of "Notice of Right to Sue" from the Missouri Commission on

         Human Rights on January 13, 2020. Jackson has exhausted her administrative remedies

         and has standing to sue. See Plaintiffs Exhibit 3.

              COUNT I—DISCRIMINATION BASED ON PREGNANCY AND RACE


11.      Jackson incorporates Paragraphs 1-10 as though fully restated herein.

12.      At the time Jackson returned to work, Jackson was accredited with a Master's Degree in

         Education; Jackson had four years of experience teaching in the classroom, an additional

         years' experience as a special school district paraprofessional (or "behavioral specialist")

         and experience as a "grade-level chair," and as head of a "professional learning

         committee."




                                                  2

(02306372.DOCX;1}
                                                                                                      Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 4 of 43 PageID #: 10




13.     At no point during the entire term of her employment with Open Sky Education, did

        Jackson receive any negative performance evaluation of any kind from any

        administration member of Eagle Prep, in writing or otherwise.

14.     The primary education system is a cyclical employment industry; Open Sky Education

        maintains an informal policy of issuing "offer letters" (offers of continued employment

        the following year) and declination of employment decisions to current employees during

        the two-week period of time immediately prior to the "Spring Break" vacation period.

15.     During the 2018-2019 school-year at Gravois Park, this period fell between March 11-22,

        2019.

16.     Jackson did not receive an "offer letter" or "declination" decision during that timeframe.

17.     Upon information and belief, every other teacher and administrative personnel at Gravois

        Park received an "offer letter" or "declination decision" during the period of school days

        between March 11 and March 22, 2019.

18.     Jackson was not provided an explanation for why she did not receive an offer or

        declination ofemployment during the standard timeframe.

19.     When Jackson approached the Gravois Park Principal, Margaret Meisinger, on March 22,

        2019, to ask for an explanation, Meisinger indicated that "we'll talk about it after Spring

        Break." Jackson then approached Meisinger for an explanation a second time, on March

        25, 2019, but Meisinger would not provide an explanation for why Jackson had not been

        provided an employment decision.

20.     On April 16, 2019, the Tuesday immediately after the "Spring Break" vacation,

        Meisinger presented Jackson with written "notes" which Meisinger represented were

        issued by Ciji Pittman, the Open Sky Education Director of Schools, explaining that


                                                 3

{02306372.DOCX;1}
                                                                                                      Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 5 of 43 PageID #: 11




        Jackson's employment would not be extended for another school year because Open Sky

        was looking for someone to serve as Dean of Students who was not "just out of the

        classroom."

21.     At the time of April 16, 2019, Jackson had completed almost a full school year serving as

        the Dean of Students for Gravois Park; this is considered an administrative position in the

        Open Sky Education hierarchy.

22.     The same day, Jackson wrote an email to Meisinger asking for a written explanation of

        why Jackson had not been "given a contract for next year."

23.     Meisinger forwarded Jackson's email correspondence to Ciji Pittman. Pittman "clarified"

        that "We are not terminating you. We believe you are mission aligned with EAGLE and

        appreciate your commitment to the families and students of Gravois Park this

        year...generally we do not provide contracts to employees." Pittman further indicated she

        was "including our [Eagle Prep's] HR team on the email so that they can provide further

        support."

24.     Jackson replied, the same day, asking: "Okay. Thank you. A written explanation of why I

        am not being given an 'offer' for next year from someone involved in the decision would

        be sufficient and appreciated."

25.     Neither Ciji Pittman, nor Margaret Meisinger, nor any agent or representative of Open

        Sky Education ever responded to the April 16, 2019 email reply from Jackson by any

        means.

26.     On the morning of April 17, 2019, Jackson telephoned David Karst, Open Sky

        Education's National Director of Human Resources & Talent Management. Despite

        having been copied on Ciji Pittman's reply email to Jackson's initial email to Meisinger,


                                                 4

{02306372.DOCX;1}
                                                                                                        Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 6 of 43 PageID #: 12




        Mr. Karst was completely unfamiliar with Jackson's employment records, and

        represented that he had "no idea" why her employment was not being renewed.

27.     Karst represented that "since it is not our practice, it doesn't mean that we have to do that

       [provide a written explanation of the reasons for Jackson's termination]."

28.     This was the extent of the explanation provided to Jackson of why she was not provided

        an offer letter for the 2019-2020 school-year, or why the employment decision was

        withheld for almost a month.

29.     Open Sky posted Jackson's position as "available" roughly the same day she was notified

        that she would not receive an offer of employment for the following year, on April 16,

        2019.

30.     On its website, Open Sky Education represented that the position of Dean of Students,

        Gravois Park school, was available, with minimum qualifications for the job including "a

        bachelor's degree(with master's preferred), and two years of classroom experience."

31.     One week later, Meisinger interviewed Alicia Finley, a Caucasian teacher at Gravois

        Park, who had three years of classroom experience, and was coming "right out of the

        classroom," for Jackson's job as Dean of Students in the 2019-2020 school year.

32.     At the conclusion of the 2018-2019 school-year, Jackson learned that Kayla Case, Dean

        of Students for Eagle Preparatory Schools' Fox Park facility, was subsequently promoted

        to fill the role of Principal at Gravois Park. Kayla Case's resume was comparable with

        Jackson's, with the exception that Case had completed one more year of experience as a

        Dean of Students, counting the 2018-2019 year.

33.     As an African female employee of Eagle Prep, having just completed a brief maternity

        leave at the conclusion of her pregnancy, Jackson was a member of a protected group.


                                                  5

[02306372.DOCX;1)
                                                                                                  Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 7 of 43 PageID #: 13




34.     Jackson was more than qualified for the position of Dean of Students, as provided by

        Open Sky Education at the time Jackson learned of Open Sky's declination decision.

35.     Open Sky Education declined to extend Jackson's term of employment to the 2019-2020

        school year.

36.     Upon Jackson's information and belief, no other Dean of Students in any Eagle Prep

        school in the greater St. Louis area had their employment decision withheld beyond

        March 22, 2019; and no other Dean of Students had their employment decision declined.

37.     Margaret Meisinger, employee of Open Sky Education and Principal of Gravois Park,

        went on extended maternity leave beginning in July, 2018 and ending in early October,

        2018.

38.     Margaret Meisinger's race is Caucasian.

39.     Meisinger was hired as the "Dean of Students" during the first school year when Gravois

        Park was opened, 2017-2018.

40.     Meisinger became "acting principal" and was subsequently promoted to Principal at

        Gravois Park shortly after the beginning of the 2017-2018 school-year.

41.     Meisinger assumed the role of "acting principal" immediately after founding principal

        Aaron Massey was spontaneously fired, two months into the founding school-year.

42.     The founding Principal, Aaron Massey, was African-American.

43.     Prior to assuming the role of Acting Principal, Meisinger had approximately one year of

        experience as a Dean of Students at another Eagle Prep elementary school.

44.     Jackson was a member of multiple protected groups at the time that she was terminated;

        Jackson had just given birth, and Jackson was an African American.




                                               6

{02306372.DOCX;1}
                                                                                                     Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 8 of 43 PageID #: 14




45.     Not only was Jackson provided no adverse performance feedback during the entire

        duration of her employment with Open Sky Education d/b/a Eagle College Preparatory

        Schools, and the corporate representative who informed her of her termination, Ciji

        Pittman, represented that she was "mission aligned" even after Jackson was informed her

        employment would not be continued.

46.     Open Sky Education represented that it would interview applicants for Jackson's job who

        were less qualified, based on Open Sky's own objective qualifications, than Jackson was

        at the time that she was terminated by Open Sky Education.

47.     Jackson was discharged by Open Sky under factual circumstances giving rise to an

        obvious inference of discrimination, namely:

        A.      Notwithstanding that her declination decision was withheld from her almost a
                month, Jackson was notified her employment would be terminated within five
                weeks of her return from maternity leave.
        B.      Jackson's maternity leave occurred over a period sixty-seven percent(67%)of the
                duration of Margaret Meisinger's maternity leave, and Margaret Meisinger was a
                Caucasian administrator at the same school. On information and belief,
                Meisinger's further employment was not declined.
        C.      The single reason for her declination decision, provided orally to Jackson by
                Meisinger on behalf of Ciji Pittman, was a blatant pretext, insofar as it was a
                patent misrepresentation of Jackson's experience; and Open Sky Education
                agreed to interview Caucasian employees less experienced than Jackson for the
                position from which Jackson was terminated, ostensibly due to her inexperience.
        D.      Neither Ciji Pittman, Margaret Meisinger or David Karst provided any further
                explanation for Jackson's declination decision in writing, after Jackson requested
                the explanation. After representing that he was not aware of any justification for
                Jackson's declination, Karst flatly refused to make any further effort to explain
                Open Sky Education's decision to Jackson.

        WHEREFORE, Plaintiff Tierra Jackson prays that this Court make and enter its Order

and Judgment in Plaintiff's favor and against Defendant Open Sky Education d/b/a as Eagle

College Preparatory Schools for lost wages Plaintiff has lost due to Defendant's discrimination

based on pregnancy and race, compensatory damages based on pain, suffering and mental


                                                7

{02306372.DOCX;1)
                                                                                                       Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 9 of 43 PageID #: 15




anguish Plaintiff has suffered, and punitive damages based on Defendant's wanton and malicious

discrimination against Plaintiff; and further moves this Court to award Plaintiff's reasonable

attorney's fees and costs pre-suit, with pre- and post-judgment interest at the highest lawful rate,

together with any and all such further relief as this Court deems just and proper.

       COUNT II—DISCRIMINATION BECAUSE OF DISPARATE TREATMENT
                    BASED ON PREGNANCY AND RACE
48.     Plaintiff incorporates Paragraphs 1-48 as though fully restated herein.

49.     As Principal and Dean of Students, respectively, both Margaret Meisinger and Tierra

        Jackson were similarly situated insofar as both of them were subject to the disciplinary

        authority of the "Endeavor District" (St. Louis Region) Regional Office, and Ciji

        Pittman, Director of Schools for Open Sky Education.

50.     On Plaintiff's information and belief, every other Dean of Students employed in the

       "Endeavor District" by Open Sky Education received their employment or declination

        decisions between March 11 and March 22, 2019.

51.     On Plaintiff's information and belief, Jackson was one of only two administrative or

        teaching employees of Open Sky Education who had their employment decisions

        withheld throughout the entire Endeavor District (Tierra Jackson and Valaree Logan);

        and both of these employees were black, female and currently or recently pregnant.

52.     Due to the cyclical nature of employment in the education industry, the withholding of

        the decision to decline Jackson's further employment with Open Sky Education directly

        affected Jackson's ability to obtain further employment; Jackson was compelled to enter

        the teaching job market a month behind similarly situated employees.




                                                 8

(02306372.DOCX;1)
                                                                                                     Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 10 of 43 PageID #: 16




53.     Open Sky Education's disparate treatment of Jackson was part of an ongoing practice of

        discrimination against her, namely: obfuscating the proximity of the adverse employment

        action (termination) and Jackson's return from maternity leave.

54.     Further, during the time period from when Jackson returned from maternity leave until

        the end of the 2018-2019 school-year, Meisinger repeatedly assigned Jackson to perform

        the role of a "substitute teacher" as opposed to requesting a substitute from Eagle Prep's

        substitute teacher service. These duties as a substitute teacher did not relieve Jackson's

        role as a Dean of Students.

55.     Meisinger also repeatedly assigned Jackson as a "monitor" for the First and Second

        Grade classrooms, which both already had a full-time teacher and full-time teaching

        fellow assigned to the classroom.

56.     On information and belief, Jackson was the only member of the Gravois Park

        administration or support staff to be employed in this redundant capacity. On information

        and belief, Jackson was the only Dean of Students in the Endeavor School District to be

        employed in this redundant capacity.

57.     These additional responsibilities were never reflected on any performance evaluation

        provided to Jackson prior to the declination of her employment at the end of the 2018-

        2019 school-year.

        WHEREFORE, Plaintiff Tierra Jackson prays that this Court make and enter its Order

and Judgment in Plaintiffs favor and against Defendant Open Sky Education d/b/a as Eagle

College Preparatory Schools for lost wages Plaintiff has lost due to Defendant's discrimination

based on pregnancy and race, compensatory damages based on pain, suffering and mental

anguish Plaintiff has suffered, and punitive damages based on Defendant's wanton and malicious


                                                9

{02306372.DOCX;I)
                                                                                                       Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 11 of 43 PageID #: 17




discrimination against Plaintiff; and further moves this Court to award Plaintiff's reasonable

attorney's fees and costs pre-suit, with pre- and post-judgment interest at the highest lawful rate,

together with any and all such further relief as this Court deems just and proper.

                     COUNT III—RETALIATION BASED ON RESISTANCE
                            TO DISCRIMINATORY ACTIVITY


58.     Plaintiff incorporates Paragraphs 1-57 as though fully restated herein.

59.     Immediately prior to the "Open House" function at the beginning of the 2018-2019

        school-year, Jackson encountered Caucasian lead kindergarten teacher Kelly Jakubowski

        decorating her classroom with wallpaper depicting monkeys and bananas.

60.     The Gravois Park School has a student body with a vast majority of African American

        students.

61.     Jackson directed Jakubowski to take down the wallpaper. Jackson subsequently reported

        the incident to the Acting Principal, Tiffany Davis.

62.     Tiffany Davis subsequently reported the incident to Principal Margaret Meisinger when

        she returned to work in early October, 2018.

63.     On or about October 16, 2018, Jakubowski allegedly struck African American student

        Zion Fields, during a period of time when Meisinger was "out of the building."

64.     Jakubowski was neither suspended nor investigated for allegedly striking Zion Fields.

65.     In late October, Jakubowski allegedly struck King Franks, an African American student

        at Gravois Park and the son of Bruce Franks, Jr., the Missouri State Representative. Only

        after intense pressure from Jackson did Meisinger agree to "hotline" (report to the

        Missouri Dept. of Social Services Child Abuse and Neglect hotline) Jakubowski's




                                                10

{02306372.DOCX;1}
                                                                                                     Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 12 of 43 PageID #: 18




        unacceptable behavior. At that point, Jakubowski was suspended for several weeks until

        she later received a "Charges Unsubstantiated" letter.

66.     Jakubowksi received the "Charges Unsubstantiated" letter, on information and belief,

        because the parents of children who were potential witnesses to the striking did not allow

        their children to speak to agents of Child Services.

67.     Meisinger assured Jackson that any further incidents involving Jakubowski striking

        students would result in Jakubowski's termination. On information and belief, at least

        two other African American teachers witnessed subsequent incidents when Jakubowski

        struck or forcefully grabbed an African American student. No further disciplinary action

        was ever taken against Jakubowski.

68.     On or about early January, 2019, immediately prior to Jackson's maternity leave, Jackson

        became involved in breaking up an altercation between two students at Gravois Park.

        Teacher Leon Powell restrained one of the two students when the student threatened to

        strike Jackson during the fight.

69.     Leon Powell was "hotlined" by Meisinger immediately after the incident and reported to

        Missouri Department of Social Services for potential child abuse. Powell is an African-

        American.

70.     Barely a month after her return from maternity leave, on April 16, 2018, Jackson was

        informed her current employment agreement with Open Sky Education, to serve as

        Gravois Park's Dean of Students, would not be extended because Open Sky was looking

        for someone who was not "right out of the classroom."




                                                 11

(02306372.DOCX;1}
                                                                                                       Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 13 of 43 PageID #: 19




71.     Jakubowski's employment agreement was also discontinued; however, on information

        and belief, Jakubowski was provided notice that her employment would be terminated

        during the customary period between March 11 and March 22, 2018.

72.     At the conclusion of the 2018-2019 school year, Jackson discovered that her daughter,

        who had been enrolled in Jakubowski's kindergarten class, brought home a "good

        behavior" citation from Jakubowski with illustrations of monkeys on it.

73.     No employee of Open Sky Education or Eagle Prep provided Jackson any further

        explanation of any legitimate business reason for Jackson's termination, and National

        Human Resources Director David Karst flatly refused to provide an explanation when

        asked over the telephone, on April 17, 2018.

74.     Jackson's resistance and opposition to the discriminatory practices of the Endeavor

        School District of Open Sky Education caused Open Sky Education's administration to

        retaliate by terminating her employment.

        WHEREFORE, Plaintiff Tierra Jackson prays that this Court make and enter its Order

and Judgment in Plaintiff's favor and against Defendant Open Sky Education d/b/a as Eagle

College Preparatory Schools for lost wages Plaintiff has lost due to Defendant's discrimination

based on pregnancy and race, compensatory damages based on pain, suffering and mental

anguish Plaintiff has suffered, and punitive damages based on Defendant's wanton and malicious

discrimination against Plaintiff; and further moves this Court to award Plaintiff's reasonable

attorney's fees and costs pre-suit, with pre- and post-judgment interest at the highest lawful rate,

together with any and all such further relief as this Court deems just and proper.

        COUNTIV—RETALL4HONBASED ON DISABILITYACCOMMODATION


75.     Plaintiff incorporates paragraphs 1-74 as though fully restated herein.

                                                12

{02306372.DOCX;1}
                                                                                                   Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 14 of 43 PageID #: 20




76.      Jackson was pregnant throughout the entire term of her employment with Open Sky

         Education, and Open Sky Education was aware that Jackson was pregnant.

77.      Jackson requested maternity leave the day after she went into labor, on January 9,2019.

78.      Jackson requested the opportunity to pump milk, in private, on certain, brief occasions

         during the work day in order to accommodate childbirth and taking care of her son.

79.      Meisinger denied Jackson the reasonable accommodation to pump milk for her newborn

        son during the entire first week that Jackson returned from maternity leave, between

         March 7, 2019 and March 15, 2019. Meisinger denied Jackson the reasonable

        accommodation to pump milk on numerous other occasions through the remainder of the

        2018-2019 school-year.

80.     On Plaintiffs information and belief, Meisinger undertook to pump milk for her newborn

        daughter from within her office on multiple occasions during each workday, once

        Meisinger returned from maternity leave, from October, 2018, through the duration of the

        school year.

81.     Jackson was denied the opportunity to pump milk for her newborn on numerous other

        occasions throughout the remainder ofthe school year.

82.     Jackson's employment agreement was not renewed at the end of the 2018-2019 school

        year, and Open Sky Education's decision to not renew her agreement was motivated by

        Jackson's request for reasonable accommodation of maternity leave and pumping milk

        for her newborn son upon return from maternity leave.

        WHEREFORE, Plaintiff Tierra Jackson prays that this Court make and enter its Order

and Judgment in Plaintiffs favor and against Defendant Open Sky Education d/b/a as Eagle

College Preparatory Schools for lost wages Plaintiff has lost due to Defendant's discrimination


                                                13

{02306372.DOCX;1}
                                                                                                        Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 15 of 43 PageID #: 21




 based on pregnancy and race, compensatory damages based on pain, suffering and mental

 anguish Plaintiff has suffered, and punitive damages based on Defendant's wanton and malicious

 discrimination against Plaintiff; and further moves this Court to award Plaintiffs reasonable

 attorney's fees and costs pre-suit, with pre- and post-judgment interest at the highest lawful rate,

 together with any and all such further relief as this Court deems just and proper.




                                                 Peter J. Dunne 31482
                                                 Lars T. Knutsdrf #71332
                                                 PITZER SNODGRASS,P.C.
                                                 Attorney for Plaintiff
                                                 100 South Fourth Street, Suite 400
                                                 St. Louis, Missouri 63102-1821
                                                (314)421-5545
                                                (314)421-3144(Fax)
                                                 Email: dunne@pspclaw.corn
                                                 Email: knutson@pspclaw.com




                                                 14

(02306372.DOCX;1)
                                                                                                                                         Electronically Filed - City of St. Louis - February 10, 2020 - 04:08 PM
  Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 16 of 43 PageID #: 22                       2022-CC00307

In the

CIRCUIT COURT                                                                                            r     For File Stamp Only
City of St. Louis, Missouri
 TIERRA JACKSON
Plaintiff/Petitioner                                      02/10/2020
                                                           Date

vs.
  OPEN SKY EDUCATION D/B/A EAGLE COLLEGE                  Case number
 PREPARATORY ELEMENTARY SCHOOLS
Defendant/Respondent
                                                           Division
                                                                                                         L                           J

                REQUEST FOR APPOINTMENT OF PROCESS SERVER
       Comes now Peter J. Dunne                                                                                 , pursuant
                                                    Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
        John Hefele                      P.O. Box 31321,St.Louis,MO 63131                                    (314)966-2850
       Name of Process Server                               Address                                                Telephone

       Name of Process Server                               Address                                                Telephone

       Name of Process Server                               Address                                                Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE:                                                           SERVE:
                       Spenserve - St. Louis,Inc.
       Name                                                             Name
              1 North Brentwood Blvd.,Suite 1000
       Address                                                          Address
              Clayton,MO 63105
       City/State/Zip                                                   City/State/Zip

       SERVE:                                                           SERVE:
       Name                                                             Name

       Address                                                          Address

       City/State/Zip

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk
                                                                        Attorney/Plaintiff/Petitioner
                                                                        31482
       By                                                               Bar No.
            Deputy Clerk                                                100 S.4th Street, Suite 400,St. Louis, MG 63102
                                                                        Address
                                                                       (314)421 -5545
       Date                                                             Phone No.
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 17 of 43 PageID #: 23
           Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 18 of 43 PageID #: 24

             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC00307                               Special Process Server 1
REX M BURLISON                                                                                                                 J HEFELE
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
TIERRA JACKSON                                                  PETER JOSEPH DUNNE                                      Special Process Server 2
                                                                100 SOUTH FOURTH STREET
                                                                SUITE 400
                                                          vs.   SAINT LOUIS, MO 63102                                   Special Process Server 3
Defendant/Respondent:                                           Court Address:
OPEN SKY EDUCATION, INC                                         CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Other Miscellaneous Actions                                  SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: OPEN SKY EDUCATION, INC
                            Alias: DBA EAGLE COLLEGE PREPARATORY ELEMENTARY SCHOOLS
 C/O SPENSERV-ST LOUIS INC
 1 NORTH BRENTWOOD BLVD
 SUITE 1000
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  February 13, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.
OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-851              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                       Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 19 of 43 PageID #: 25




                     IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

TIERRA JACKSON,

       Plaintiff,
                                                  Cause No: 2022-CC00307
vs.
                                                  Division: 1
OPEN SKY EDUCATION D/B/A EAGLE
COLLEGE PREPARATORY
ELEMENTARY SCHOOLS,

        Defendant.


      PLAINTIFF TIERRA JACKSON'S AMENDED PETITION
        FOR RACE AND PREGNANCY DISCRIMINATION
          UNDER THE MISSOURIHUMAN RIGHTS ACT

        COMES NOW Plaintiff Tierra Jackson (hereafter "Jackson") and for her cause of action
                                                                                  Eagle
alleging racial and sex discrimination against Defendant Open Sky Education d/b/a

College Preparatory Schools (hereafter "Defendant"), states as follows:

                           ALLEGATIONS COMMON TO ALL COUNTS


1.      At all times herein mentioned, Jackson resides in St. Louis County, State of Missouri.
                                                                                          red in
2.       At all times herein mentioned, Defendant is a non-profit organization headquarte

         Waukesha, Wisconsin.
                                                                                                  of
 3.      Defendant conducts extensive business in and maintains extensive contacts in the State

         Missouri. Defendant maintains and operates four schools in the City of St. Louis.

 4.      Defendant hired Jackson as a "Dean of Students" at the "Eagle Gravois Park" (hereafter
                                                                                   June,
        "Gravois Park") school located on 3630 Ohio Avenue, St. Louis, MO 63118 in

         2018.



 {02311685.DOCX;1)
                                                                                                          Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 20 of 43 PageID #: 26




5.      Jackson is African-American.

6.      Jackson was pregnant throughout the first half of her term of employment with Open

        Sky, and gave birth to her baby son on January 9, 2019.

7.      Jackson went on maternity leave between January 9, 2019 and March 6, 2019; and

        Jackson returned to work at Gravois Park on March 7, 2019.

8.      Jackson timely filed her first Charge of Discrimination based on race and pregnancy

        discrimination on July 3, 2019. Jackson's first Charge of Discrimination is incorporated

        herein. See Plaintiffs Exhibit 1.

9.      Jackson timely filed an Amended Charge of Discrimination on September 16, 2019.
                                                                                        fs
        Jackson's Amended Charge of Discrimination is incorporated herein. See Plaintif

        Exhibit 2.
                                                                                        ion on
10.     Jackson received a letter of "Notice of Right to Sue" from the Missouri Commiss
                                                                                   remedies
        Human Rights on January 13, 2020. Jackson has exhausted her administrative

        and has standing to sue. See Plaintiffs Exhibit 3.
                                                                                         RACE
              COUNT I—DISCRIMINATION BASED ON PREGNANCY AND


 1 1.    Jackson incorporates Paragraphs 1-10 as though fully restated herein.
                                                                             Master's Degree in
 12.     At the time Jackson returned to work, Jackson was accredited with a
                                                                                  groom, an additional
         Education; Jackson had four years of experience teaching in the cla
                                                                               "behavioral specialist")
         years' experience as a special school district paraprofessional (or
                                                                   "professional learning
         and experience as a "grade-level chair," and as head of a

         committee."




                                                  2

 {02311685.DOCX;1}
                                                                                                         Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 21 of 43 PageID #: 27




13.    At no point during the entire tent' of her employment with Open Sky Education, did

       Jackson receive any negative performance evaluation of any kind from any

       administration member of Eagle Prep, in writing or otherwise.

14.    The primary education system is a cyclical employment industry; Open Sky Education

       maintains an informal policy of issuing "offer letters" (offers of continued employment

       the following year) and declination of employment decisions to current employees during

       the two-week period of time immediately prior to the "Spring Break" vacation period.

15.    During the 2018-2019 school-year at Gravois Park, this period fell between March 11-22,

       2019.
                                                                                          timeframe.
16.     Jackson did not receive an "offer letter" or "declination" decision during that
                                                                            personnel at Gravois
17.     Upon information and belief, every other teacher and administrative
                                                                           the period of school days
        Park received an "offer letter" or "declination decision" during

        between March 11 and March 22, 2019.
                                                                not receive an offer or
18.     Jackson was not provided an explanation for why she did

        declination of employment during the standard timeframe.
                                                                            Meisinger, on March 22,
 19.    When Jackson approached the Gravois Park Principal, Margaret
                                                                  "we'll    talk about it after Spring
        2019, to ask for an explanation, Meisinger indicated that
                                                                            a second time, on March
        Break." Jackson then approached Meisinger for an explanation
                                                                 for why Jackson had not been
        25, 2019, but Meisinger would not provide an explanation

         provided an employment decision.
                                                          the "Spring Break" vacation,
 20.     On April 16, 2019, the Tuesday immediately after
                                                                Meisinger represented were
         Meisinger presented Jackson with written "notes" which
                                                                 of Schools, explaining that
         issued by Ciji Pittman, the Open Sky Education Director

                                                   3

 (02311685.DOCX;1)
                                                                                                       Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 22 of 43 PageID #: 28




       Jackson's employment would not be extended for another school year because Open Sky

       was looking for someone to serve as Dean of Students who was not "just out of the

       classroom."

21.    At the time of April 16, 2019, Jackson had completed almost a full school year serving as
                                                                                                 the
       the Dean of Students for Gravois Park; this is considered an administrative position in

       Open Sky Education hierarchy.
                                                                                      tion of
22.    The same day, Jackson wrote an email to Meisinger asking for a written explana

       why Jackson had not been "given a contract for next year."
                                                                                   "clarified"
23.    Meisinger forwarded Jackson's email correspondence to Ciji Pittman. Pittman
                                                                            with EAGLE and
       that "We are not terminating you. We believe you are mission aligned
                                                               of Gravois Park this
       appreciate your commitment to the families and students
                                                                      Pittman further indicated she
        year...generally we do not provide contracts to employees."
                                                                          they can provide further
        was "including our [Eagle Prep's] HR team on the email so that

        support."
                                                                      written explanation of why I
24.     Jackson replied, the same day, asking: "Okay. Thank you. A
                                                                         d in   the decision would
        am not being given an 'offer' for next year from someone involve

        be sufficient and appreciated."
                                                                    or representative of Open
 25.    Neither Ciji Pittman, nor Margaret Meisinger, nor any agent
                                                                 reply from Jackson by any
        Sky Education ever responded to the April 16, 2019 email

         means.
                                                              David Karst, Open Sky
 26.     On the morning of April 17, 2019, Jackson telephoned
                                                                   Management. Despite
         Education's National Director of Human Resources & Talent
                                                                       initial email to Meisinger,
         having been copied on Ciji Pittman's reply email to Jackson's

                                                 4

 (02311685.DOCX;I)
                                                                                                       Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 23 of 43 PageID #: 29




       Mr. Karst was completely unfamiliar with Jackson's employment records, and

       represented that he had "no idea" why her employment was not being renewed.

27.    Karst represented that "since it is not our practice, it doesn't mean that we have to do that

       [provide a written explanation of the reasons for Jackson's termination]."
                                                                                            ed
28.    This was the extent of the explanation provided to Jackson of why she was not provid
                                                                                   on was
       an offer letter for the 2019-2020 school-year, or why the employment decisi

        withheld for almost a month.
                                                                          day she      was notified
29.    Open Sky posted Jackson's position as "available" roughly the same
                                                                         ing year, on April 16,
        that she would not receive an offer of employment for the follow

        2019.
                                                                position of Dean of Students,
30.     On its website, Open Sky Education represented that the
                                                                 cations for the job including    "a
        Gravois Park school, was available, with minimum qualifi
                                                               years of classroom experience."
        bachelor's degree (with master's preferred), and two
                                                            , a Caucasian teacher at Gravois
 31.    One week later, Meisinger interviewed Alicia Finley
                                                           and was coming "right out of the
        Park, who had three years of classroom experience,
                                                             the   2019-2020 school year.
        classroom," for Jackson's job as Dean of Students in
                                                                   n learned that Kayla Case, Dean
 32.     At the conclusion of the 2018-2019 school-year, Jackso
                                                                facility, was subsequently promoted
         of Students for Eagle Preparatory Schools' Fox Park
                                                              Case's resume was comparable with
         to fill the role of Principal at Gravois Park. Kayla
                                                            ted one more year of experience as a
         Jackson's, with the exception that Case had comple

         Dean of Students, counting the 2018-2019 year.
                                                             just completed a brief maternity
 33.     As an African female employee of Eagle Prep, having
                                                                 a member of a protected group.
         leave at the conclusion of her pregnancy, Jackson was

                                                   5

 (02311685.DOCX
                                                                                                   Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 24 of 43 PageID #: 30




34.     Jackson was more than qualified for the position of Dean of Students, as provided by

        Open Sky Education at the time Jackson learned of Open Sky's declination decision.

35.     Open Sky Education declined to extend Jackson's term of employment to the 2019-2020

        school year.

36.     Upon Jackson's information and belief, no other Dean of Students in any Eagle Prep

        school in the greater St. Louis area had their employment decision withheld beyond

        March 22, 2019; and no other Dean of Students had their employment decision declined.

37.     Margaret Meisinger, employee of Open Sky Education and Principal of Gravois Park,

        went on extended maternity leave beginning in July, 2018 and ending in early October,

        2018.

38.     Margaret Meisinger's race is Caucasian.

39.     Meisinger was hired as the "Dean of Students" during the first school year when Gravois

        Park was opened, 2017-2018.

40.     Meisinger became "acting principal" and was subsequently promoted to Principal at

        Gravois Park shortly after the beginning of the 2017-2018 school-year.

41.      Meisinger assumed the role of "acting principal" immediately after founding principal

         Aaron Massey was spontaneously fired, two months into the founding school-year.

42.      The founding Principal, Aaron Massey, was African-American.

43.      Prior to assuming the role of Acting Principal, Meisinger had approximately one year of

         experience as a Dean of Students at another Eagle Prep elementary school.
                                                                                               ;
 44.     Jackson was a member of multiple protected groups at the time that she was terminated

         Jackson had just given birth, and Jackson was an African American.




                                                  6

 (02311685.DOCX;1}
                                                                                                        Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 25 of 43 PageID #: 31




45.    Not only was Jackson provided no adverse performance feedback during the entire

       duration of her employment with Open Sky Education d/b/a Eagle College Preparatory

       Schools, and the corporate representative who informed her of her termination, Ciji

       Pittman, represented that she was "mission aligned" even after Jackson was informed her

       employment would not be continued.

46.    Open Sky Education represented that it would interview applicants for Jackson's job who

       were less qualified, based on Open Sky's own objective qualifications, than Jackson was

        at the time that she was terminated by Open Sky Education.

47.     Jackson was discharged by Open Sky under factual circumstances giving rise to an

        obvious inference of discrimination, namely:

        A.      Notwithstanding that her declination decision was withheld from her almost a
                month, Jackson was notified her employment would be terminated within five
                weeks of her return from maternity leave.
        B.      Jackson's maternity leave occurred over a period sixty-seven percent(67%)of the
                                                                                                    a
                duration of Margaret Meisinger's maternity leave, and Margaret Meisinger was
                Caucasian administrator at the same school. On information and belief,
                Meisinger's further employment was not declined.
        C.      The single reason for her declination decision, provided orally to Jackson by
                                                                                               was a
                Meisinger on behalf of Ciji Pittman, was a blatant pretext, insofar as it
                                                                                          Educatio  n
                patent misrepresentation of Jackson's experience; and Open Sky
                                                                                             for the
                agreed to interview Caucasian employees less experienced than Jackson
                                                                                 her inexperie nce.
                position from which Jackson was terminated, ostensibly due to
                                                                                              further
        D.      Neither Ciji Pittman, Margaret Meisinger or David Karst provided any
                 explanation for Jackson's declination decision in writing, after Jackson  requested
                                                                                              ion for
                the explanation. After representing that he was not aware of any justificat
                 Jackson's declination, Karst flatly refused to make  any  further effort to explain
                 Open Sky Education's decision to Jackson
                                                                                  its Order
         WHEREFORE, Plaintiff Tierra Jackson prays that this Court make and enter
                                                                          n d/b/a as Eagle
 and Judgment in Plaintiffs favor and against Defendant Open Sky Educatio
                                                                               t's discrimination
 College Preparatory Schools for lost wages Plaintiff has lost due to Defendan
                                                                  suffering and mental
 based on pregnancy and race, compensatory damages based on pain,

                                                  7

 {02311685.DOCX;1}
                                                                                                       Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 26 of 43 PageID #: 32




anguish Plaintiff has suffered, and punitive damages based on Defendant's wanton and malicious

discrimination against Plaintiff; and further moves this Court to award Plaintiff's reasonable

attorney's fees and costs pre-suit, with pre- and post-judgment interest at the highest lawful rate,

together with any and all such further relief as this Court deems just and proper.

       COUNT II—DISCRIMINATION BECAUSE OF DISPARATE TREATMENT
                    BASED ON PREGNANCY AND RACE

48.    Plaintiff incorporates Paragraphs 1-48 as though fully restated herein.

49.     As Principal and Dean of Students, respectively, both Margaret Meisinger and Tierra
                                                                                              ary
        Jackson were similarly situated insofar as both of them were subject to the disciplin
                                                                                 and Ciji
        authority of the "Endeavor District" (St. Louis Region) Regional Office,

        Pittman, Director of Schools for Open Sky Education.
                                                                            employed in the
50.     On Plaintiff's information and belief, every other Dean of Students
                                                                        ent or declination
       "Endeavor District" by Open Sky Education received their employm

        decisions between March 11 and March 22,2019.
                                                                       two administrative or
 51.    On Plaintiff's information and belief, Jackson was one of only
                                                               employment decisions
        teaching employees of Open Sky Education who had their
                                                                  Jackson and Valaree Logan);
         withheld throughout the entire Endeavor District (Tierra
                                                                           recently pregnant.
        and both of these employees were black, female and currently or
                                                                   industry, the withholding of
 52.     Due to the cyclical nature of employment in the education
                                                                        Sky Education directly
         the decision to decline Jackson's further employment with Open
                                                                          was compelled to enter
         affected Jackson's ability to obtain further employment; Jackson
                                                                             es.
         the teaching job market a month behind similarly situated employe




                                                   8

 (02311685.DOCXJ)
                                                                                                     Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 27 of 43 PageID #: 33




                                                                                           ice of
53.    Open Sky Education's disparate treatment of Jackson was part of an ongoing pract
                                                                                            nt
       discrimination against her, namely: obfuscating the proximity of the adverse employme

       action (termination) and Jackson's return from maternity leave.
                                                                             nity leave until
54.    Further, during the time period from when Jackson returned from mater
                                                                              Jackson to perform
       the end of the 2018-2019 school-year, Meisinger repeatedly assigned
                                                                           tute from Eagle Prep's
       the role of a "substitute teacher" as opposed to requesting a substi
                                                                      er did not relieve Jackson's
       substitute teacher service. These duties as a substitute teach

       role as a Dean of Students.
                                                             tor" for the First and Second
55.    Meisinger also repeatedly assigned Jackson as a "moni
                                                  full-time teacher and full-time teaching
       Grade classrooms, which both already had a

       fellow assigned to the classroom.
                                                      the only member of the Gravois Park
 56.    On information and belief, Jackson was
                                                       in this redundant capacity. On information
        administration or support staff to be employed
                                                        nts in the Endeavor School District to be
        and belief, Jackson was the only Dean of Stude

        employed in this redundant capacity.
                                                      reflected on any performance evaluation
 57.    These additional responsibilities were never
                                                        her employment at the end of the 2018-
        provided to Jackson prior to the declination of

         2019 school-year.
                                                        that this Court make and enter its Order
         WHEREFORE, Plaintiff Tierra Jackson prays
                                              st Defendant Open Sky Education d/b/a as Eagle
  and Judgment in Plaintiff's favor and again
                                                                                             tion
                                             Plaintiff has lost due to Defendant's discrimina
  College Preparatory Schools for lost wages
                                                                                          mental
                                                ry damages based on pain, suffering and
  based on pregnancy and race, compensato
                                                                                       malicious
                                               damages based on Defendant's wanton and
  anguish Plaintiff has suffered, and punitive

                                                  9

  {02311685.DOCX
                                                                                                        Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 28 of 43 PageID #: 34




                                                                                           able
discrimination against Plaintiff; and further moves this Court to award Plaintiff's reason
                                                                                              l rate,
attorney's fees and costs pre-suit, with pre- and post-judgment interest at the highest lawfu

together with any and all such further relief as this Court deems just and proper.

                      COUNT III—RETALIATION BASED ON RESISTANCE
                             TO DISCRIMINATORY ACTIVITY


58.     Plaintiff incorporates Paragraphs 1-57 as though fully restated herein.
                                                                        of the 2018-2019
59.     Immediately prior to the "Open House" function at the beginning
                                                                          teacher Kelly Jakubowski
        school-year, Jackson encountered Caucasian lead kindergarten
                                                                  and bananas.
        decorating her classroom with wallpaper depicting monkeys
                                                               majority of African American
60.     The Gravois Park School has a student body with a vast

        students.
                                                            per. Jackson subsequently reported
61.     Jackson directed Jakubowski to take down the wallpa

         the incident to the Acting Principal, Tiffany Davis.
                                                        nt to Principal Margaret Meisinger when
 62.     Tiffany Davis subsequently reported the incide

         she returned to work in early October, 2018.
                                                  allegedly struck African American student
 63.     On or about October 16, 2018, Jakubowski
                                                           nger was "out of the building."
         Zion Fields, during a period of time when Meisi
                                                                for allegedly striking Zion Fields.
 64.     Jakubowski was neither suspended nor investigated
                                                           Franks, an African American student
 65.     In late October, Jakubowski allegedly struck King
                                                              the Missouri State Representative. Only
          at Gravois Park and the son of Bruce Franks, Jr.,
                                                  Meisinger agree to "hotline" (report to the
          after intense pressure from Jackson did
                                                          and Neglect hotline) Jakubowski's
          Missouri Dept. of Social Services Child Abuse




                                                    10

  (02311685.DOCX;1)
                                                                                                      Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 29 of 43 PageID #: 35




                                                                                        until
       unacceptable behavior. At that point, Jakubowski was suspended for several weeks

       she later received a "Charges Unsubstantiated" letter.
                                                                                 and belief,
66.    Jakubowlcsi received the "Charges Unsubstantiated" letter, on information
                                                                                      did not allow
       because the parents of children who were potential witnesses to the striking

       their children to speak to agents of Child Services.
                                                                             wski striking
67.    Meisinger assured Jackson that any further incidents involving Jakubo
                                                                             belief, at least
       students would result in Jakubowski's termination. On information and
                                                                          when Jakubowski
       two other African American teachers witnessed subsequent incidents
                                                                            disciplinary action
       struck or forcefully grabbed an African American student. No further

       was ever taken against Jakubowski.
                                                                         maternity leave, Jackson
68.    On or about early January, 2019, immediately prior to Jackson's
                                                              two students at Gravois Park.
        became involved in breaking up an altercation between
                                                               when the student threatened to
        Teacher Leon Powell restrained one of the two students

        strike Jackson during the fight.
                                                                      the incident and reported to
 69.    Leon Powell was "hotlined" by Meisinger immediately after
                                                                   abuse. Powell is an African-
        Missouri Department of Social Services for potential child

        American.
                                                                 April 16, 2018, Jackson was
 70.    Barely a month after her return from maternity leave, on
                                                            Sky Education, to serve as
        informed her current employment agreement with Open
                                                              ed because Open Sky       was looking
         Gravois Park's Dean of Students, would not be extend

         for someone who was not "right out of the classroom."




                                                  11

 (02311685.DOCX;1}
                                                                                                          Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 30 of 43 PageID #: 36




                                                                                    ation
71.     Jakubowski's employment agreement was also discontinued; however, on inform
                                                                                       ated
        and belief, Jakubowski was provided notice that her employment would be termin

        during the customary period between March 11 and March 22, 2018.
                                                                                    daughter,
72.     At the conclusion of the 2018-2019 school year, Jackson discovered that her
                                                                               a "good
        who had been enrolled in Jakubowski's kindergarten class, brought home

        behavior" citation from Jakubowski with illustrations of monkeys on it.
                                                                        n any further
73.     No employee of Open Sky Education or Eagle Prep provided Jackso
                                                                                 and National
        explanation of any legitimate business reason for Jackson's termination,
                                                                      e an explanation when
        Human Resources Director David Karst flatly refused to provid

        asked over the telephone, on April 17, 2018.
                                                                ry practices of the Endeavor
74.     Jackson's resistance and opposition to the discriminato
                                                              Education's administration to
        School District of Open Sky Education caused Open Sky

         retaliate by terminating her employment.
                                                              Court make and enter its Order
         W HEREFORE, Plaintiff Tierra Jackson prays that this
                                                        ant Open Sky Education d/b/a as Eagle
 and Judgment in Plaintiff's favor and against Defend
                                                    ff has lost due to Defendant's discrimination
 College Preparatory Schools for lost wages Plainti
                                                       es based on pain, suffering and mental
 based on pregnancy and race, compensatory damag
                                                      based on Defendant's wanton and malicious
 anguish Plaintiff has suffered, and punitive damages
                                                     this Court to award Plaintiff's reasonable
 discrimination against Plaintiff; and further moves
                                                     post-judgment interest at the highest lawful rate,
 attorney's fees and costs pre-suit, with pre- and
                                                               deems just and proper.
 together with any and all such further relief as this Court
                                            ILITY                       ACCOMMODATION
          COUNTIV—RETALIATIONBASED ON DISAB

                                                                   restated herein.
  75.     Plaintiff incorporates paragraphs 1-74 as though fully

                                                     12

 (02311685.DOCX;1)
                                                                                                     Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 31 of 43 PageID #: 37




76.    Jackson was pregnant throughout the entire term of her employment with Open Sky

       Education, and Open Sky Education was aware that Jackson was pregnant.

77.    Jackson requested maternity leave the day after she went into labor, on January 9, 2019.
                                                                                            ons
78.    Jackson requested the opportunity to pump milk, in private, on certain, brief occasi

       during the work day in order to accommodate childbirth and taking care of her son.
                                                                                  newborn
79.    Meisinger denied Jackson the reasonable accommodation to pump milk for her
                                                                                    between
       son during the entire first week that Jackson returned from maternity leave,
                                                                      reasonable
       March 7, 2019 and March 15, 2019. Meisinger denied Jackson the
                                                                          remainder of the
       accommodation to pump milk on numerous other occasions through the

       2018-2019 school-year.
                                                                      pump milk for her newborn
80.    On Plaintiffs information and belief, Meisinger undertook to
                                                                    each workday, once
       daughter from within her office on multiple occasions during
                                                                     through the duration of   the
        Meisinger returned from maternity leave, from October, 2018,

        school year.
                                                                newborn on numerous other
 81.    Jackson was denied the opportunity to pump milk for her

        occasions throughout the remainder of the school year.
                                                              end of the 2018-2019 school
 82.    Jackson's employment agreement was not renewed at the
                                                             her agreement was motivated by
        year, and Open Sky Education's decision to not renew
                                                                  ty leave and pumping milk
        Jackson's request for reasonable accommodation of materni

        for her newborn son upon return from maternity leave.
                                                              Court make and enter its Order
         W HEREFORE, Plaintiff Tierra Jackson prays that this
                                                        Open Sky Education d/b/a as Eagle
 and Judgment in Plaintiffs favor and against Defendant
                                                           lost due to Defendant's discrimination
  College Preparatory Schools for lost wages Plaintiff has

                                                 13

 (02311685.DOCX;I)
                                                                                                       Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
 Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 32 of 43 PageID #: 38




based on pregnancy and race, compensatory damages based on pain, suffering and mental

anguish Plaintiff has suffered, and punitive damages based on Defendant's wanton and malicious

discrimination against Plaintiff; and further moves this Court to award Plaintiff's reasonable
                                                                                               rate,
attorney's fees and costs pre-suit, with pre- and post-judgment interest at the highest lawful

together with any and all such further relief as this Court deems just and proper.



                                                /s/ Peter J. Dunne
                                                Peter J. Dunne #31482
                                                Lars T. Knutson #71332
                                                PITZER SNODGRASS,P.C.
                                                 Attorney for Plaintiff
                                                 100 South Fourth Street, Suite 400
                                                 St. Louis, Missouri 63102-1821
                                                (314)421-5545
                                                (314)421-3144(Fax)
                                                 Email• dunne@pspelaw.com
                                                 Email: knutson@pspelaw.com




                                                   14

  (02311685.DOCX;1}
                                                                                                                             Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
      Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 33 of 43 PageID #: 39


In the                                                     
CIRCUIT COURT                                                                                ň                           ŉ
                                                                                                   For File Stamp Only
City of St. Louis, Missouri                                                                  
                                                                                             
 TIERRA JACKSON
__________________________________________                                                  
Plaintiff/Petitioner                                    03/04/2020_______________            
                                                       Date

vs.                                        _________________________
 OPEN SKY EDUCATION D/B/A EAGLE COLLEGE    Case number
 PREPARATORY ELEMENTARY SCHOOLS
__________________________________________
Defendant/Respondent                       _________________________
                                                      Division
                                                                                             Ŋ                           ŋ
                REQUEST FOR APPOINTMENT OF PROCESS SERVER
                 Peter J. Dunne
       Comes now _______________________________________________________, pursuant
                                                Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
        John Hefele                      P.O. Box 31321, St. Louis, MO 63131 (314) 966-2850
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE:                                                      SERVE:
                   Spenserve - St. Louis, Inc.
       ____________________________________________                ___________________________________________
       Name                                                        Name
             1 North Brentwood Blvd., Suite 1000
       ____________________________________________                ___________________________________________
       Address                                                     Address
             Clayton, MO 63105
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       SERVE:                                                      SERVE:
       ____________________________________________                ___________________________________________
       Name                                                        Name
       ____________________________________________                ___________________________________________
       Address                                                     Address
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk                               ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                                                                    Attorney/Plaintiff/Petitioner
                                                                     31482
                                                                    ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
       Byͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ                 Bar No.
           Deputy Clerk                                             100 S. 4th Street, Suite 400, St. Louis, MO 63102
                                                                    ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
                                                                    Address
       ________________________________________                    (314)  421-5545
                                                                    ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
       Date                                                         Phone No.
                                                                                                       Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 34 of 43 PageID #: 40




                                                                    EXHIBIT
                                                                                  exhibitsticker.com




                                                                        1
                                                                                                           Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 35 of 43 PageID #: 41




                                                                           EXHIBIT
                                                                                      exhibitsticker.com




                                                                                  2
                                                                                  Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 36 of 43 PageID #: 42
                                                                                  Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 37 of 43 PageID #: 43
                                                                                  Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 38 of 43 PageID #: 44
                                                                                  Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 39 of 43 PageID #: 45
                                                                                  Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 40 of 43 PageID #: 46
                                                                                  Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 41 of 43 PageID #: 47
                                                                                                         Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 42 of 43 PageID #: 48




                                                                          EXHIBIT
                                                                                    exhibitsticker.com

                                                                              3
                                                                                  Electronically Filed - City of St. Louis - March 04, 2020 - 03:12 PM
Case: 4:20-cv-00470-RLW Doc. #: 1-1 Filed: 04/02/20 Page: 43 of 43 PageID #: 49
